Citation Nr: 0425336	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to increased disability rating for a service-
connected cervical spine disability, currently rated as 30 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
.

ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).   

Procedural history

The veteran served on active duty from October 1949 to 
October 1952 and from October 1956 to March 1971.  

The veteran was granted service connection for cervical spine 
arthritis with radiculopathy in an August 1977 rating 
decision; a 20 percent disability rating was assigned.  

In September 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for his cervical spine disorder.  In an April 2002 rating 
decision, the RO granted the claim increasing the rating from 
20 percent disability to the current 30 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).  
The veteran disagreed with the April 2002 rating decision. An 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in October 2002.  

Issues not on appeal

In a September 2002 rating decision the RO denied the 
veteran's claim for entitlement to an increased (compensable) 
evaluation for his service-connected hearing loss as well as 
entitlement to service connection for a lower back 
disability.  In a December 2002 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for bilateral knee conditions.  To the Board's 
knowledge, the veteran has not disagreed with these 
decisions.  Accordingly, these issues are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected cervical spine disability is 
manifested by range of motion measured to 40 degrees on 
forward flexion, 40 degrees on extension, 12 degrees on right 
bending, 20 degrees on left bending, 35 degrees on right 
rotation  and 50 degrees on left rotation.  There is no 
additional limitation of motion or functional loss during 
flare-ups of pain.  The record is without evidence of muscle 
spasm, objective findings of grip weakness or ankylosis.  


CONCLUSION OF LAW

The criteria for a higher disability rating than the 
currently assigned 30 percent for the veteran's cervical 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002);  
38 C.F.R. § 4.71a, Diagnostic Code 5241 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected cervical spine disability, which is  
currently evaluated as 30 percent disabling.  Essentially, he 
contends that his disability is more severe than compensated 
by the currently assigned rating.  Additionally, he contends 
that his condition is more correctly rated as intervertebral 
disc syndrome under a different diagnostic code.
  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2002 Statement of the Case (SOC) and by an October 
2001 letter of the pertinent law and regulations and of the 
need to submit additional evidence on his claim as well as 
the need for additional development of the claim on the part 
of the RO.  Both documents specifically discussed the 
pertinent provisions of the VCAA.  

Crucially, in the October 2001 letter, the RO discussed in 
detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was informed that he was to 
provide the RO with the names, addresses, and approximate 
dates of treatment for all health care providers who may 
possess additional records relevant to his increased rating 
claims and that he was responsible to make sure VA had 
sufficient information to obtain the pertinent records.  He 
was informed that VA would make reasonable efforts to obtain 
medical records to support his claim.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that, even though the October 2001 letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That one-year period has now expired.  

The Board notes that the fact that veteran's claim was next 
adjudicated by the RO in September 2002, prior to the 
expiration of the one-year period following the notification 
of the veteran of the evidence necessary to substantiate his 
claim does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records.  Additionally, the RO contacted the medical 
providers identified by the veteran as having records 
relevant to his claim.  Finally, during the course of the 
claim, the RO provided the veteran with a VA examination in 
February 2002. 

As will be discussed in greater detail below, the criteria 
for rating spine disabilities were revised in 2003.  The 
veteran's representative contended in a March 2004 informal 
hearing presentation that the February 2002 VA examination 
was insufficient for rating under the revised criteria.  
However, a review of the examination clearly indicates that 
the February 2002 examination took into account limitation of 
range of motion, additional functional loss due to pain and 
frequency and character or flare-ups.  The Board believes 
that the examination provides sufficient detail for the 
purposes of rating the veteran's disability under both the 
former and current criteria.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  See 
38 C.F.R. § 3.103 (2003).  The veteran was informed of his 
right to a hearing and was with presented several options for 
presenting personal testimony; he indicated in his October 
2002 VA Form 9 that he did not want a hearing. His 
representative has submitted written argument on his behalf.  
  
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003)  [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of the service-connected disorder 
below.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected cervical spine disability, which is 
currently evaluated as 30 percent disabling.  
He essentially contends that the symptomatology associated 
with his cervical spine disability is more severe than is 
contemplated by the currently assigned rating.

Revised rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).   

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran was provided with the revised rating schedule in 
a July 2004 letter from the Board.  The veteran responded 
that he had no further evidence to submit.  The Board finds 
that the veteran has received adequate notice of the change 
in regulations; he has been accorded appropriate opportunity 
to submit evidence and argument as to the matter; and that 
due process considerations have therefore been met.  The 
Board concludes that it can proceed to a decision without the 
necessity of remanding these issues to the agency of original 
jurisdiction.

The Board will address both the former and the revised 
schedular criteria below.

Assignment of diagnostic code

The veteran has a history of a cervical spine arthritis, with 
limitation of range of motion and degenerative changes.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

(i.) Former rating schedule

The veteran's service-connected cervical spine disability was 
rated under the former schedular criteria, effective prior to 
September 26, 2003, as 30 percent disabling under Diagnostic 
Code 5290 [limitation of motion, cervical spine].  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis is 
rated based upon limitation of motion of the affected joint.  
Diagnostic Code 5290 deals specifically with limited motion 
of the cervical spine.  Moreover, limitation of range of 
motion is the dominant characteristic of the veteran's 
service-connected cervical spine disability.  Therefore, 
Diagnostic Code 5290 is the most appropriate Diagnostic Code 
for evaluating the veteran's disability under the former 
rating schedule.  

As alluded to above, the veteran through his representative 
has contended that the service-connected cervical spine 
disability should be rated under former Diagnostic Code 5293 
[intervertebral disc syndrome].  As will be discussed in more 
detail immediately below, the Board finds that in this case 
Diagnostic Code 5290 is the most appropriate code in light of 
the diagnosis, the anatomical localization and the  
symptomatology associated with the veteran's cervical spine 
arthritis.

Under the former Diagnostic Code 5292, intervertebral disc 
syndrome, a service-connected lumbar spine disability was 
rated chiefly on neurological symptoms such as radiculopathy 
and other pathology such as muscle spasms.   
The RO considered rating the veteran's disability under 
Diagnostic Code 5293 but determined that as the veteran had 
no reports of radiating numbness, tingling, absence of 
feeling or muscle spasm.  During the February 2002 VA 
examination the absence of these complaints and symptoms and 
the veteran's equal grip strength were noted.  There appears 
to be little or no objective evidence linking any 
neurological symptoms to the veteran's cervical spine 
disorder; as noted above,  Diagnostic Code 5293 requires 
evidence of primarily neurological symptoms.  

Moreover, the veteran's diagnosis is arthritis, not 
intervertebral disc syndrome.  As explained above, arthritis 
is rated based on limitation of motion.  In this case, as a 
practical matter the veteran's most demonstrable symptom is 
limitation of range of motion, particularly lateral 
extension.  Thus, the veteran's service-connected cervical 
spine arthritis is most appropriately rated under the former 
Diagnostic Code 5290 [limitation of motion, cervical spine].  
For these reasons, the Board finds that Diagnostic Code 5293 
is not the most appropriate code available.  

With respect to other diagnostic codes pertaining to the 
cervical spine, there is no medical evidence of fracture 
residuals, cord involvement and/or ankylosis, so Diagnostic 
Codes 5285, 5286 and 5287 are generally not for application.  
That specific portion of former Diagnostic Code 5285 which 
allowed for the assignment of an additional 10 percent for 
demonstrable deformity of the vertebral body will be 
addressed below.  

Accordingly, the Board will rate the veteran's disability as 
limitation of cervical spine motion under the former 
Diagnostic Code 5290. 

(ii.) Current rating schedule

Given the February 2002 finding of partial fusion in the 
veteran's cervical spine, Diagnostic Code 5241 [spinal 
fusion] would appear to be the most appropriate Diagnostic 
Code under the current version of the rating schedule.  
Diagnostic Code 5242 [degenerative arthritis of the spine] is 
also arguably appropriate, since the veteran carries a 
current diagnosis of arthritis.  In any event, under the 
current schedule all disorders of the spine, with the 
exception of intervertebral disc syndrome, are rated under 
the same criteria.  Therefore, rating under another 
diagnostic code would not produce a different result.  

For reasons explained above in connection with the former 
schedular criteria, the evidence does not support rating the 
veteran's disability as intervertebral disc syndrome under 
the current Diagnostic Code 5243.  As discussed above, there 
is no clinical evidence showing neurological deficits or 
other pathology which would make the application of that code 
appropriate.   

Specific schedular criteria 

(i.) Former rating schedule

As discussed above, the veteran's service-connected cervical 
spine disability was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002) [limitation of motion, cervical 
spine], which was in effect prior to September 26, 2003.  
That diagnostic code provides for the following levels of 
disability:

30%  Severe limitation of motion;

20%  Moderate limitation of motion;

10%  Slight limitation of motion.

See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Because the veteran is currently evaluated at the 30 percent 
level, which is the highest rating available for limitation 
of cervical spine motion under Diagnostic Code 5290, the 
Board finds that a higher schedular rating is not warranted 
or available.

As alluded to above, former Diagnostic Code 5285 allows for 
the assignment of an additional 10 percent for residuals of a 
fracture of the vertebra, in addition to that assigned for 
limitation of motion, for demonstrable deformity of the 
vertebral body.  In this case, the Board notes that there has 
been a clinical finding of fixed deformity of the veteran's 
cervical spine.  However, there is no record of the history 
of vertebra fracture.  Therefore, although a deformity of the 
cervical spine undoubtedly exists, it is not the type of 
deformity (fracture residuals) contemplated in the 
regulation.  The criteria for rating the veteran's cervical 
spine disability under former Diagnostic Code 5285 has thus 
not been met.

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2002), which in general provide for the 
assignment of additional disability ratings under certain 
circumstances.  See DeLuca, supra.  However, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
additional disability may be assigned.  In the instant case, 
because the veteran is receiving the maximum 30 percent 
evaluation for limitation of cervical spine motion under the 
former Diagnostic Code 5290, the aforementioned provisions 
are not for consideration.  	

(ii.) Current rating schedule

The current schedule for evaluating disorders of the spine 
provides the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar 
spine;

40%  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical 
spine;

20%  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

10%  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5243 
(2003)
  
The veteran was afforded a VA examination to assess his 
cervical spine disorder in February 2002.  The veteran's 
forward flexion was 40 degrees.  The veteran had lateral 
bending to 12 degrees to the right and 20 degrees to the 
left.  The examiner described the veteran's neurological 
function as intact and noted no additional loss of function 
due to pain during flare-ups.  Scoliosis of the cervical 
spine was noted.  

In order to receive an assignment of a 40 percent rating for 
a cervical spine disability under the current criteria, a 
showing of ankylosis of the entire cervical spine would be 
required.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  There have been no clinical 
findings of ankylosis, either favorable or unfavorable; it is 
clear from the examination findings that the spine is mobile, 
albeit to a somewhat limited degree.  Because ankylosis has 
not been identified there is no basis on which to award a 
higher rating than the currently assigned 30 percent under 
the revised rating criteria.  

Under the current version of the rating schedule, a 30 
percent rating is assigned for cervical spine disabilities 
manifested by forward flexion of the entire cervical spine 
limited to 15 degrees or less or favorable ankylosis of the 
veteran's entire cervical spine.  As noted above the 
objective evidence of record contained in the February 2002 
VA examination report does not indicate that the veteran's 
forward flexion is limited to 15 degrees or less, it is 40 
degrees.  The veteran also does not meet the criteria for 
this rating based upon ankylosis.    

The current criteria assigns a 20 percent disability rating 
to cervical spine disorders characterized by forward flexion 
between 15 and 30 degrees, total range of motion of less than 
170 degrees or scoliosis.  The February 2002 VA examination 
showed scoliosis of the veteran's cervical spine, as such, 
the veteran has met the criteria for the assignment of a 20 
percent disability rating under the revised criteria.  
However, since the former schedular criteria may be applied 
prospectively, see VAOPGCPREC 3-2000, the Board will not 
disturb the currently assigned 30 percent rating.

With respect to Note (1) under Diagnostic Code 5241, which 
requires separate evaluation of associated objective 
neurologic abnormalities, the Board again notes that the 
record contains no evidence of neurologic abnormalities and 
the veteran has not described any such impairment, so such 
separate rating is not called for in this case.  

The Board has considered the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436, which provides that, the use of 
the term "such as" in the rating criteria demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular disability rating.  In the case of 
Diagnostic Code 5241, no such qualifiers are used.  The 
criteria enumerated under the current schedule for rating 
disorders of the spine are unambiguous.  When terms of 
regulation are unambiguous, "no further inquiry is usually 
required".  
See Mauerhan, 16 Vet. App. at 442, citing Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999).  See also Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) [the Board's consideration of factors 
which are wholly outside the rating criteria provided by the 
regulations is error as a matter of law].

The Board wishes to make it clear that it has taken into 
consideration the veteran's contentions concerning the 
severity of his service-connected cervical spine 
symptomatology.  The veteran's contentions essentially 
present a picture of pain and stiffness which limit his 
normal activities, especially driving.  The Board has no 
reason to doubt that the service-connected disability causes 
him discomfort and limits him.  Such symptoms are, however, 
contemplated in the currently assigned 30 percent rating.  
For reasons discussed above, the medical evidence shows that 
more severe symptoms consistent with the assignment of higher 
ratings are not present.  It does not appear from the record 
that he has recently sought medical treatment for the 
cervical spine disability.

In sum, the Board has reviewed the evidence and applied it to 
both the current and former versions of the rating schedule.  
For the reasons stated, the Board concludes that the evidence 
does not support a rating higher than 30 percent under either 
version of the rating schedule.    

DeLuca considerations

The veteran is not in receipt of the maximum disability 
rating assigned for limitation of range of motion of the 
cervical spine under the current criteria.  The Court's 
holding in Johnston is therefore not applicable and the Board 
must also address the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59. See DeLuca, supra.

The Board notes that pain on motion is clearly indicated in 
the evidence of record. The February 2002 examiner stated 
that the veteran reported functional impairment regarding 
activities such as repeated lifting, lifting items in excess 
of 50 lbs or doing yard work.  However, limitation of motion 
due to pain has been considered in the rating assigned, based 
on the range of motion findings already noted.  Additionally, 
the examiner made a specific and crucial finding that there 
was no additional limitation of motion or functional 
impairment during a period of pain flare-up.  The February 
2002 VA examiner found no objective evidence of weakness, 
incoordination and the like.  

The veteran has pointed to no specific manifestations of his 
cervical spine disability which would allow for the 
assignment of additional disability under 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2003).  Accordingly, the Board finds that a 
higher disability evaluation on the basis of additional 
functional loss due to pain is not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected cervical spine disability is 
denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



